EXHIBIT 10.1

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is between WASHINGTON MUTUAL, INC.,
a Washington corporation ("Washington Mutual") and Stephen J. Rotella
("Employee").

Employee has many years of experience in the financial services business.
 Because of Employee's importance to Washington Mutual and the value to be
derived from Employee's continued employment, it is the desire of Washington
Mutual and Employee to set forth certain terms and conditions relating to
Employee's employment as an inducement for Employee continuing his employment
for so long as Washington Mutual desires to employ Employee.

Therefore, the parties agree as follows:

1.  Employment - Term – Washington Mutual agrees to, and does hereby, employ
Employee, and Employee agrees to, and does hereby, accept such employment,
subject the terms in this agreement and to an offer letter, dated December 17,
2004, which is incorporated herein by reference.  Employee's employment and this
Agreement both shall remain in effect until Employee's employment and this
Agreement are simultaneously terminated in accordance with the terms hereof.

2.  Duties – Employee shall perform such duties as the Board of Directors of
Washington Mutual (the "Board") may from time to time reasonably direct
consistent with this paragraph.  (As used herein "Board" shall include the board
of directors or other successor body performing their function in the event of a
Change in Control as defined below.)  Employee shall have the title of President
and Chief Operating Officer. Employee's titles may be changed from time to time
as the Board may determine, provided that Employee shall at all times retain the
title of either President or Chief Operating Officer unless he agrees otherwise
and any such change shall not diminish, reduce, or impair Employee’s authority,
responsibilities, or duties.  Employee shall report to the Chairman and Chief
Executive Officer.  Employee's duties shall include responsibility, in
cooperation with the Chief Executive Officer, for the operating strategies of
Washington Mutual and other duties customarily performed by a person in the role
of president and chief operating officer in a corporation of the size and nature
of Washington Mutual.

3.  Compensation – During Employee's employment under this Agreement, Employee
shall receive base salary compensation in the amount determined by the Human
Resources Committee of the Board of Directors (the "HR Committee"), payable
semi-monthly or in such manner as is consistent with Washington Mutual's policy
relating to salaried employees.  In addition, Employee is entitled to
participate in Washington Mutual's Leadership Bonus Plan or such successor plan
as may be adopted by the HR Committee, under which Employee may receive, subject
to the terms of the Plan, a bonus based on Washington Mutual's achievement of
specified financial goals.  Employee may also be awarded stock options,
restricted stock, and/or performance shares as determined by the HR Committee.
 Employee's compensation shall be reviewed by the HR Committee annually and, if
in their discretion it appears appropriate, such compensation shall be adjusted
provided that: (a) there may be no reduction in base salary, level of bonus,
stock options, restricted stock, and performance shares available to Employee
without Employee's consent and (b) Washington Mutual has no implied obligation
to raise Employee's compensation.

Page 1 of 17

--------------------------------------------------------------------------------

 

4.  Other Benefits – Subject to the respective eligibility requirements and
other terms and provisions of the applicable benefit or insurance plans
(including relevant waiting periods), Employee shall be enrolled as a
participant in all employee benefit plans (including retirement and insurance
plans) available to other officers of Washington Mutual, as the same may from
time to time be adopted or amended.  Employee shall also be entitled to receive
such other perquisites as the Board or the HR Committee may from time to time
deem appropriate.

5.  Performance of Duties –  Employee agrees that during his employment with
Washington Mutual: (a) Employee will faithfully perform the duties of such
office or offices as he may occupy, which duties shall be such as may be
assigned to him by the Board; (b) Employee will devote to the performance of his
duties all such time and attention as the Board shall reasonably require,
taking, however, from time to time such reasonable vacations as are consistent
with his duties and Washington Mutual policy; and (c) Employee will not, without
the express consent of the Board, become actively associated with or engaged in
any business or activity during the term of this Agreement other than that of
Washington Mutual (excepting of course customary family and personal activities
which may include management of personal investments so long as it does not
entail active involvement in a business enterprise) and Employee will do nothing
inconsistent with his duties to Washington Mutual.  Subject to the provisions of
Washington Mutual’s policy and the approval of its Chief Executive Officer and
General Counsel, Employee shall be allowed to serve as a member of one other
board of directors provided that such service does not unreasonably interfere
with his duties hereunder.

6.  Termination – (a) The Board may terminate Employee's employment at any time
in its sole discretion, and Employee may terminate Employee's employment in his
sole discretion.  Except as expressly provided in this Agreement, upon
termination of employment Washington Mutual shall have no liability to pay any
further compensation or any other benefit or sum whatsoever to Employee.

(b)  Upon termination of employment, Employee's rights under all employee
pension plans, employee welfare benefit plans, bonus plans and stock option and
restricted stock plans shall be determined under the terms of the plans and
grants themselves except as otherwise specifically provided in this Agreement.

(c)  If Employee's employment is terminated by Washington Mutual for any reason
upon or within three years after a Change in Control (as defined below) or
Employee resigns for "good cause" (as defined below) upon or within three years
after a Change in Control, Employee shall be entitled to receive, within five
business days after the effective date of such termination or resignation, from
Washington Mutual or its successor, an amount equal to three times Employee's
annual compensation.  In addition, upon such an event:

(1)  all stock options held by Employee shall become immediately vested and
exercisable and shall continue to be exercisable until the earlier of (i) the
two-year anniversary of the effective date of Employee’s termination or
resignation or (ii) the expiration of the respective terms of the options
(unless earlier paid out under Section 15.3.1 of the Washington Mutual Inc. 2003
Equity Incentive Plan), notwithstanding any provisions in the grant of such
options regarding vesting,

 

Page 2 of 17

--------------------------------------------------------------------------------

 

(2)  the lapse of the restrictions on Employee's restricted stock shall
automatically be accelerated; provided that the HR Committee may exclude any
particular grant(s) of restricted stock made after March 1, 2005, from the
acceleration provided for in this subsection (2), and

(3)  all performance share awards shall vest and shall be payable to Employee
following the completion of their respective performance periods in accordance
with their terms, unless such awards shall be payable earlier under the terms of
the grant or related plan.

(d)  For purposes of Section 6(c), Employee's "annual compensation" shall
include all items of compensation provided by Washington Mutual other than the
value of stock options and/or restricted stock granted to Employee.  Employee's
"annual compensation" shall include the greater of (i) the total of Employee's
salary and target bonus for the calendar year in which the termination occurs
(if established before the termination) or (ii) Employee's salary and actual
bonus for the prior calendar year (annualized if Employee was not employed by
Washington Mutual for the entire previous calendar year). Employee's "annual
compensation" shall also include the amount of the contributions made or
anticipated to have been made on Employee's behalf to Washington Mutual's
benefit plans for the calendar year in which the termination occurs, including
without limitation contributions to pension plans and plans qualified under
Section 125 of the Internal Revenue Code of 1986 (cafeteria plans).

(e)  If Employee becomes entitled to the payments and equity acceleration
described in Section 6(c) (collectively the "Severance Payments"), and if any of
the Severance Payments constitute a "parachute payment" under Section 280G of
the Internal Revenue Code of 1986 (the "Code"), as amended, or any successor
statute then in effect, then Washington Mutual shall pay an additional amount
(the "Gross-Up Payment") to Employee at the time specified in the following
paragraph.  The Gross-Up Payment shall be equal to the amount necessary so that
the net amount retained by Employee, after subtracting the parachute excise tax
imposed by Section 4999 of the Code, as amended, or any successor statute then
in effect (the "Excise Tax"), and after also subtracting all federal, state or
local income tax, FICA tax and Excise Tax on the Gross-Up Payment, shall be
equal to the net amount Employee would have retained if no Excise Tax had been
imposed and no Gross-Up Payment had been paid.  The amount of the Gross-Up
Payment shall be determined in good faith by independent accountants or tax
counsel selected by Washington Mutual and acceptable to Employee, who shall
apply the following assumptions: (i) Employee shall be treated as paying federal
income taxes at the highest marginal rate in the calendar year in which the
Gross-Up Payment is made, and (ii) Employee shall be treated as paying state and
local income taxes at the highest marginal rate(s) in the calendar year in which
the Gross-Up Payment is made in the locality of Employee's residence as of the
effective date of Employee's termination or resignation, net of the maximum
reduction in federal income taxes that could be obtained from deducting those
state and local taxes.

(f)  The Gross-Up Payment shall be made within five business days after the
effective date of Employee's termination or resignation, provided that if the
Gross-Up Payment cannot be determined within that time, Washington Mutual shall
pay Employee within that time an estimate, determined in good faith by
Washington Mutual, of the minimum amount of the Gross-Up Payment and shall pay
the remainder (plus interest at the rate provided in Section 1274(d)(1)(A) of
the Code) as soon as the amount can be determined but in no event later than the
30th day after the effective date of Employee's termination or resignation. If
the estimated payment is more than the amount later determined to have been due,
the excess (plus interest at the rate provided in Section 1274(d)(1)(A) of the
Code) shall be repaid by Employee within five business days after written
demand.

 

Page 3 of 17

--------------------------------------------------------------------------------

 

(g)  If the actual Excise Tax imposed is less than the amount that was taken
into account in determining the amount of the Gross-Up Payment, Employee shall
repay at the time that the amount of the reduced Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to that reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax, FICA
tax and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by Employee, to the extent the repayment results
in a reduction in or refund of Excise Tax, FICA tax or federal, state or local
income tax), plus interest on the amount of the repayment at the rate provided
in Section 1274(d)(1)(A) of the Code. If the actual Excise Tax imposed is more
than the amount that was taken into account in determining the amount of the
Gross-Up Payment, Washington Mutual shall make an additional gross-up payment in
respect of such excess (plus interest at the rate provided in Section
1274(d)(1)(A) of the Code) at the time that the amount of the excess is finally
determined.

(h)  If Employee’s employment is terminated by Washington Mutual at any time
other than upon or within three years after a Change in Control for any reason
other than for cause (as defined below) and Employee executes a Separation
Agreement in the form attached hereto as Exhibit B, Employee shall be entitled
to receive, from Washington Mutual or its successor, within five business days
after Employee executes and returns the Separation Agreement, an amount equal to
two times Employee's annual compensation, as defined in Section 6(d).  In
addition, upon such an event

(1)  all stock options held by Employee shall become immediately vested and
exercisable and shall continue to be exercisable until the earlier of (i) the
two-year anniversary of the effective date of Employee’s termination or
resignation or (ii) the expiration of the respective terms of the options
(unless earlier paid out under Section 15.3.1 of the Washington Mutual Inc. 2003
Equity Incentive Plan), notwithstanding any provisions in the grant of such
options regarding vesting,

(2)  the lapse of the restrictions on Employee's restricted stock shall
automatically be accelerated; provided that the HR Committee may exclude any
particular grant(s) of restricted stock made after March 1, 2005 from the
acceleration provided for in this subsection (2), and

(3)  all performance share awards shall vest and shall be payable to Employee
following the completion of their respective performance periods in accordance
with their terms, unless such awards shall be payable earlier under the terms of
the grant or related plan.

(i)  Termination of Employee's employment hereunder for "cause" shall mean
termination because (i) Employee engages in abusive use of alcohol or other
drugs on a continuing or recurring basis, (ii) Employee is convicted of any
felony or of a misdemeanor involving moral turpitude (including forgery, fraud,
theft, or embezzlement), or is convicted or enters into a pretrial diversion or
similar program in connection with the criminal prosecution for an offense
involving dishonesty, breach of trust or money laundering, or (iii) Employee
engages in dishonesty, fraud, willful destruction or theft of property of
Washington Mutual or a Subsidiary, physical attack on another employee, or
engages in (x) willful malfeasance, willful gross neglect in the performance of
his duties, or (z) willful misconduct which, in any circumstance described in
(x), (y), or (z), is materially injurious to Washington Mutual or a Subsidiary.
 For purposes of this Agreement, no act, or failure to act, shall be deemed
“willful” unless done by Employee without a good faith belief that it was in, or
not contrary to, the best interests of Washington Mutual or any Subsidiary.  In
addition, on and after Employee’s 65th birthday, and provided the termination is
not done upon or within three years after a Change in Control, "cause" shall
include a reasonable, good-faith determination by the Board that Employee has
failed to properly perform or fulfill the duties of his office.  Notwithstanding
anything to the contrary set forth herein, Employee shall not be terminated for
“cause” under clause (iii) of this paragraph unless after receiving written
notice stating the basis for termination, Employee is given fifteen (15) days to
cure the neglect or conduct.

 

Page 4 of 17

--------------------------------------------------------------------------------

 

7.  Continuation of Medical Insurance – If Employee's employment by Washington
Mutual terminates for any reason (including early retirement) other than gross
misconduct, Employee shall be entitled to continue to participate in Washington
Mutual's self-funded group medical plan, at Employee's expense, to the extent
provided in the plan and under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA).

8.  Death or Disability – If Employee should die or become disabled at any time
during his employment hereunder, Employee’s employment under this Agreement
shall terminate and neither Employee nor anyone claiming by, through or under
him shall be entitled to any further compensation or other sum under this
Agreement (other than payments made by insurers under policies of life and
disability insurance and any sums which may become available under any employee
benefit plan), except that upon such an event

(1)  all stock options held by Employee shall become immediately vested and
exercisable and shall continue to be exercisable until the earlier of (i) the
two-year anniversary of the effective date of Employee’s termination or
resignation or (ii) the expiration of the respective terms of the options
(unless earlier paid out under Section 15.3.1 of the Washington Mutual Inc. 2003
Equity Incentive Plan), notwithstanding any provisions in the grant of such
options regarding vesting,

(2)  the lapse of the restrictions on Employee's restricted stock shall
automatically be accelerated; provided that the HR Committee may exclude any
particular grant(s) of restricted stock made after March 1, 2005 from the
acceleration provided for in this subsection (2), and

(3)  all performance share awards shall vest and shall be payable to Employee
following the completion of their respective performance periods in accordance
with their terms, unless such awards shall be payable earlier under the terms of
the grant or related plan.

For purposes of this Agreement, Employee shall be considered disabled if, and
only if, Employee has been unable to perform the essential functions of his job
for a continuous period of 180 days, provided that (i) Washington Mutual shall
deliver 30 days prior written notice of its determination that Employee is
disabled and (ii) after the 180 day period Washington Mutual shall grant
additional unpaid leave, without terminating this Agreement or Employee's
employment, to the extent required by law.

 

Page 5 of 17

--------------------------------------------------------------------------------

 

9.  Confidentiality – Employee agrees that information not generally known to
the public to which Employee has been or will be exposed as a result of
Employee's employment by Washington Mutual is confidential information that
belongs to Washington Mutual. This includes information developed by Employee,
alone or with others, or entrusted to Washington Mutual by its customers or
others.  Washington Mutual's confidential information includes, without
limitation, information relating to Washington Mutual's trade secrets, know-how,
procedures, purchasing, accounting, marketing, sales, customers, clients,
employees, business strategies and acquisition strategies.  Employee will hold
Washington Mutual's confidential information in strict confidence and will not
disclose or use it except as authorized by Washington Mutual. or (i) in the
ordinary course of Employee’s employment, (ii) when disclosure is required by
law or by any court, arbitrator, or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to require such
disclosure, (iii) with respect to any litigation, arbitration, or mediation
involving this Agreement or Employee’s employment with Washington Mutual,
provided that such confidential information not become part of any public record
and will be used only in a way that will preserve its confidentiality and (iv)
if such information becomes generally known to the public other than due to
Employee’s violation of this Section 9.

10.  Possession of Materials – Employee agrees that upon conclusion of
employment or request by Washington Mutual, Employee shall turn over to
Washington Mutual all documents, files, office supplies and any other material
or work product in Employee's possession or control that were created pursuant
to or derived from Employee's services for Washington Mutual, provided that
Employee may retain personal calendars, personal correspondence and rolodexes,
such materials as Employee reasonably believes that are required for tax
purposes and copies of plans, programs, and agreements related to his
employment.

11.  Change in Control – For purposes of this Agreement, "Change in Control"
shall mean:

(a)  The acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date of this Agreement), other than Washington Mutual, a
Subsidiary or any employee benefit plan of Washington Mutual or its
Subsidiaries, of shares representing more than 25% of (i) the common stock of
Washington Mutual, (ii) the aggregate voting power of Washington Mutual's voting
securities or (iii) the total market value of Washington Mutual's voting
securities;

(b)  During any period of 25 consecutive calendar months, a majority of the
Board of Directors of Washington Mutual (the "Board") ceasing to be composed of
individuals (i) who were members of the Board on the first day of such period,
(ii) whose election or nomination to the Board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the Board, or (iii) whose election or
nomination to the Board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of the Board;

 

Page 6 of 17

--------------------------------------------------------------------------------

 

(c)  The good-faith determination by the Board that any Person or group (other
than a Subsidiary or any employee benefit plan of Washington Mutual or a
Subsidiary) has acquired direct or indirect possession of the power to direct or
cause to direct the management or policies of Washington Mutual, whether through
the ability to exercise voting power, by contract or otherwise; 

(d)  The merger, consolidation, share exchange or similar transaction between
Washington Mutual and another Person (other than a Subsidiary) other than a
merger in which Washington Mutual is the surviving corporation; or

(e)  The sale or transfer (in one transaction or a series of related
transactions) of all or substantially all of Washington Mutual's assets to
another Person (other than a Subsidiary) whether assisted or unassisted,
voluntary or involuntary.

12.  Good Cause – For purposes of this Agreement, "good cause" for Employee to
resign shall mean:

(a)  The assignment of duties to Employee which (i) are materially different
from Employee's duties immediately prior to the Change in Control, or (ii)
result in Employee having significantly less authority and/or responsibility
than he had prior to the Change in Control, without his express written consent;

(b)  The removal of Employee from the position held immediately prior to the
Change in Control, except where such removal is for cause (as defined above) or
by reason of Employee's disability;

(c)  A reduction of Employee's base salary as in effect on the date of the
Change in Control or as the same may be increased from time to time thereafter,
or a failure by Washington Mutual to increase such base salary each year after
such Change in Control by an amount which at least equals, on a percentage
basis, the percentage increase, if any, in the cost of living as set forth in
the Consumer Price Index (United States City Average for All Urban Consumers) -
All Items (Reference Base 1982 = 100) over the preceding year;

(d)  A reduction in the overall level of Employee's total compensation below the
average total compensation for the 24 months immediately preceding the Change in
Control;

(e)  Any change in Employee's duties, without Employee’s express written
consent, (i) which would require him to relocate out of the Seattle area or (ii)
result in his principal office being no longer at Washington Mutual’s
headquarter offices.

(f)  The failure of any successor or assignee, as described in Section 15(g), of
Washington Mutual to assume, by law or contract, all of Washington Mutual’s
obligations under this Agreement and any related employment arrangements, or

(g)  The material breach of this Agreement by Washington Mutual or any successor
or assignee thereof.

 

 

Page 7 of 17

--------------------------------------------------------------------------------

 

13.  Other definitions – For purposes of this Agreement:

(a)  "Person" shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof); and

(b)  "Subsidiary" shall mean a corporation that is wholly owned by Washington
Mutual, either directly or through one or more corporations which are wholly
owned by Washington Mutual.

14.  Resolution of Disputes – Any dispute arising out of or relating to this
Agreement or Employee's employment (or termination of employment) shall be
submitted to and resolved by final and binding arbitration as provided in the
Binding Arbitration Agreement attached as Exhibit A, whether the claimant is
Employee or Washington Mutual.  In any dispute in arbitration or court arising
out of or relating to this Agreement, each party shall bear his or its own
attorney’s fees and expenses.

15.  Miscellaneous – (a)  This Agreement is the entire agreement between the
parties and may not be modified or abrogated orally or by course of dealing, but
only by another instrument in writing duly executed by the parties.  The
provisions of this Agreement, to the extent more favorable to Employee, shall
supersede any provision to the contrary in any plan, policy, agreement, or other
arrangement of Washington Mutual or any Subsidiary, whether such arrangement was
entered into before, following, or concurrently with this Agreement.  Employee
acknowledges that Employee shall be entitled to change in control benefits,
severance benefits or other employment separation benefits only as specifically
provided in this Agreement (or, to the extent applicable according to its terms,
as provided in the Washington Mutual Severance Plan as in effect from time to
time), notwithstanding the terms of any other representation, policy, severance
plan, benefit plan or agreement.

(b)  This Agreement has been drafted in contemplation of and shall be construed
in accordance with and governed by Washington law.  Jurisdiction and venue of
any court action in connection with this Agreement shall be had exclusively in
the Superior Court for King County, Washington or the U.S. District Court in
Seattle.

(c)  Employee acknowledges that this Agreement has been drafted by counsel for
Washington Mutual, and that Employee has not relied upon such counsel with
respect to this Agreement.

(d)  If a court or arbitrator of competent jurisdiction or governmental
authority declares any term or provision hereof invalid, unenforceable or
unacceptable, the remaining terms and provisions hereof shall be unimpaired and
the invalid, unenforceable or unacceptable term or provision shall be replaced
by a term or provision that is valid, enforceable and acceptable and that comes
closest to expressing the intention of the invalid, unenforceable or
unacceptable term or provision.

(e)  Employee may not assign Employee's rights or delegate Employee's duties
under this Agreement.

 

 

Page 8 of 17

--------------------------------------------------------------------------------

 

 

(f)  Anything to the contrary herein notwithstanding, the respective rights and
obligations of the parties hereto shall survive the termination of this
Agreement to the extent necessary to carry out the intentions of the parties as
embodied in such rights and obligations.

(g)  Washington Mutual may assign its rights and delegate its duties under this
Agreement to any purchaser of all or substantially all of Washington Mutual's
assets, provided that such purchases shall assume all of Washington Mutual’s
obligations under this Agreement and any related employment arrangements with
Employee.  The transfer of Employee's employment from Washington Mutual to the
purchaser of all or substantially all of the assets of Washington Mutual shall
not be considered a termination of employment, but this Agreement shall run to
the benefit of, and be binding upon, the new employer.  In the event of a Change
in Control, as defined above, this Agreement shall bind, and run to the benefit
of, the successor to Washington Mutual resulting from the Change in Control.

16.  Washington Mutual hereby agrees to indemnify and hold Employee and his
heirs and representatives harmless, to the maximum extent permitted by the
provisions of Title 12, Code of Federal Regulations, Section 545.121, or any
subsequently promulgated regulation which replaces or supersedes Section
545.121.

DATED effective as of the 10th day of January 2005.

 

WASHINGTON MUTUAL: WASHINGTON MUTUAL, INC.

By /s/ Kerry K. Killinger 
Kerry K. Killinger
Its Chairman and Chief Executive Officer

EMPLOYEE

/s/ Stephen J. Rotella
Stephen J. Rotella

 

 

 

Page 9 of 17

--------------------------------------------------------------------------------

 

 

EXHIBIT A

BINDING ARBITRATION AGREEMENT

 

This Binding Arbitration Agreement is a part of, and incorporated into, that
certain Employment Agreement between the parties dated effective as of the 10th
day of January, 2005. I, the employee who is a party to the Employment Agreement
to which this Exhibit is attached, as well as Washington Mutual, agree as
follows:

1.         Any and all disputes which involve or relate in any way to my
employment (or termination of employment) with Washington Mutual shall be
submitted to and resolved by final and binding arbitration.

2.         Washington Mutual and I understand that by entering into this Binding
Arbitration Agreement, we are each waiving any right we may have to file a
lawsuit or other civil action or proceeding relating to my employment with
Washington Mutual, and are waiving any right we may have to resolve employment
disputes through trial by jury. We agree that arbitration shall be in lieu of
any and all lawsuits or other civil legal proceedings relating to my employment.

3.         This Binding Arbitration Agreement is intended to cover all civil
claims which involve or relate in any way to my employment (or termination of
employment) with Washington Mutual, including, but not limited to, claims of
employment discrimination or harassment on the basis of race, sex, age,
religion, color, national origin, sexual orientation, disability and veteran
status (including claims under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act ( the Fair Labor Standards Act, the
Immigration Reform and Control Act and any other local, state or federal law
concerning employment or employment discrimination), claims based on violation
of public policy or statute, and claims against individuals or entities employed
by, acting on behalf of, or affiliated with Washington Mutual. However, ER1SA
plan benefit issues and claims for workers compensation or for unemployment
compensation benefits are not covered by this Binding Arbitration Agreement. The
statutes of limitations otherwise applicable under law shall apply to all claims
made in the arbitration.

4.         I understand and agree that despite anything in this Binding
Arbitration Agreement to the contrary, I am not waiving the right to file or
institute a complaint or charge with any government agency authorized to
investigate or resolve employment-related matters, including but not limited to
the United States Equal Employment Opportunity Commission, the Department of
Labor, the Occupational Safety and Health Commission, the National Labor
Relations Board, the Immigration and Naturalization Service, and any other
comparable local, state or federal agency. I also understand and agree that
despite anything in this Binding Arbitration Agreement to the contrary, either
party may request a court to issue such temporary or interim relief (including
temporary restraining orders and preliminary injunctions) as may be appropriate,
either before or after arbitration is commenced. The temporary or interim relief
may remain in effect pending the outcome of arbitration. No such request shall
be a waiver of the right to submit any dispute to arbitration.

 

Page 10 of 17

--------------------------------------------------------------------------------

 

 

5.         This Binding Arbitration Agreement does not constitute an employment
contract, require discharge only for cause, or require any particular corrective
action or discharge procedures.

6.         Arbitration under this Binding Arbitration Agreement shall be
conducted before a single arbitrator and shall take place within the state where
I am currently employed by Washington Mutual, or where I was so employed at the
time of termination.

7.         In order to initiate arbitration, Washington Mutual or I must so
notify the other party in writing of their decision to initiate arbitration,
either by personal delivery or certified mail. The notification should include
the following information about the employee: name, home address, work address,
work and home phone number, and the following information about the occurrence:
date, location, nature of the claims or dispute, facts upon which the claims are
made, and remedy requested. Any notice of arbitration initiated by Washington
Mutual shall be sent to my last known residence address as reflected in my
personnel file at Washington Mutual. Notice of arbitration initiated by me shall
be sent to Washington Mutual’s General Counsel. The General Counsel’s address is
currently Washington Mutual, 1201 Third Avenue, WMT 1500, Seattle, Washington
98101. Provided that if! am filling the position of Washington Mutual’s General
Counsel, notice of arbitration initiated by me shall be sent to Washington
Mutual’s Legal Services Department, attention Deputy General Counsel.

8.         Within thirty (30) days after receipt of notice of arbitration,
Washington Mutual and I will attempt to agree upon a mutually acceptable
arbitrator. If Washington Mutual and I are unable to agree upon an arbitrator,
we will submit the dispute to the American Arbitration Association (U AAA”). If
AAA is, for some reason, unable or unwilling to accept the matter, we will
submit the matter to a comparable arbitration service. The arbitration shall be
conducted in accordance with the laws of the state in which the arbitration is
conducted and the rules and requirements of the arbitration service being
utilized, to the extent that such rules and requirements do not conflict with
the terms of this Binding Arbitration Agreement.

9.         At the request of either Washington Mutual or myself, the arbitrator
will schedule a pre-hearing conference to, among other things, agree on
procedural matters, obtain stipulations, and attempt to narrow the issues.

10.       During the arbitration process, Washington Mutual and I may each make
a written demand on the other for a list of witnesses, including experts, to be
called and/or copies of documents to be introduced at the hearing. The demand
must be served at least thirty (30) days prior to the hearing. The list and
copies of documents must be delivered within twenty-five (25) days of service of
the demand.

11.       Either party shall be entitled to conduct a limited amount of
discovery prior to the arbitration hearing. Either party may take a maximum of
two (2) depositions. Either party may apply to the arbitrator for further
discovery. Such further discovery may, in the discretion of the arbitrator, be
awarded upon a showing of sufficient cause. If any documents to be produced or
requested for production contain or refer to matters which are private,
proprietary and/or confidential, the arbitrator shall make an appropriate
protective order prohibiting or limiting use and disclosure of such documents
and providing for return of documents produced after the arbitration is
concluded.

 

Page 11 of 17

--------------------------------------------------------------------------------

 

 

 

12.       Either party may file a brief with the arbitrator. Each brief must be
served on the arbitrator and the other party at least five (5) working days
prior to the hearing, and if not timely served must be disregarded by the
arbitrator. The brief shall specify the facts the party intends to prove,
analyze the applicable law or policy, and specify the remedy sought. At the
close of the hearing, each party shall be given leave to file a post-hearing
brief. The time for filing the post-hearing brief shall be set by the
arbitrator.

13.       I understand that, at my expense, I have the right to hire an attorney
to represent me in the arbitration, and Washington Mutual has that same right. I
also understand that all parties shall have the right to present evidence at the
arbitration, through testimony and documents, and to cross-examine witnesses
called by another party. Each party agrees to pay the fees of any witnesses
testifying at that party’s request. Each party also agrees to pay the cost of
any stenographic record of the arbitration hearing should that party request any
such record. The requesting party must notify the other of such arrangements at
least two (2) working days in advance of the hearing.

14.       Any postponement or cancellation fee imposed by the arbitration
service will be paid by the party requesting the postponement or cancellation.
During the time the arbitration proceedings are ongoing, Washington Mutual will
advance any required administrative or arbitrator’s fees. Each party will pay
its own witness fees.

15.       At the conclusion of the arbitration, each party agrees to promptly
pay any arbitration award against it.

16.       We agree that the decision of the arbitrator shall be final and
binding on all parties and shall be the exclusive remedy of the parties. The
arbitrator shall issue a written and signed statement of the basis of his or her
decision, including findings of fact and conclusions of law. In making the
decision and award, if any, the arbitrator shall apply applicable substantive
law. The arbitrator may only award any remedy that would have been available in
court. The decision and award, if any, shall be consistent with the terms of
this Binding Arbitration Agreement and shall include an allocation of the costs
of the arbitration proceeding between the parties.

17.       This Binding Arbitration Agreement may be enforced by a court of
competent jurisdiction through the filing of a petition to compel arbitration,
or otherwise. The decision and award of the arbitrator may also be judicially
enforced pursuant to applicable law.

18.       Because of the interstate nature of Washington Mutual’s business, this
Binding Arbitration Agreement is governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. (the “FAA”). The provisions of the FAA (and to the extent not
preempted by the FAA, the provisions of the law of the state of my principal
place of employment with Washington Mutual that generally apply to commercial
arbitration agreements, such as provisions granting stays of court actions
pending arbitration) are incorporated into this Binding Arbitration Agreement to
the extent not inconsistent with the other terms of this Binding Arbitration
Agreement.

19.       We agree that if any provision of this Binding Arbitration Agreement
is found to be unenforceable to any extent or in violation of any statute, rule,
regulation or common law, it will not affect the enforceability of the remaining
provisions and the court shall enforce the affected provision and all remaining
provisions to the fullest extent permitted by law.

 

Page 12 of 17

--------------------------------------------------------------------------------

 

 

 

20.       This Binding Arbitration Agreement shall remain in full force and
effect at all times during and subsequent to my employment with Washington
Mutual, or any successor in interest to Washington Mutual.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 13 of 17

--------------------------------------------------------------------------------

 

 

EXHIBIT B

SEPARATION AGREEMENT

 

 

This Confidential Executive Separation and Release Agreement (“Agreement”) is
entered between __________________________ (“Employee”) and Washington Mutual,
Inc. or its successor (“Employer”) and is in consideration of the mutual
undertakings set forth below, the parties hereby agree as follows:

 

1.      Employee’s employment with Employer was terminated on _______________
(“Separation Date”). 

 

2.      Employer will provide to Employee the compensation and other benefits
set forth in Paragraph 6(h) of that certain Employment Agreement between
Employer and Employee dated effective as of December 18, 2004.  In addition,
Employee’s stock options, restricted stock, and performance shares will
immediately vest as provided therein.

 

3.      In exchange for the benefits contained in this Agreement, Employee
releases and discharges Employer, all subsidiary, parent, and affiliated
entities, and any Employer-sponsored benefit plans in which Employee
participates, and all of their respective owners, officers, directors, trustees,
shareholders, employees, agents, attorneys, and insurers from any and all
claims, actions, causes of action, rights, benefits, compensation, or damages,
including costs and attorneys’ fees, of whatever nature, whether known or
unknown, suspected or unsuspected, matured or unmatured, now existing or arising
in the future from any act, omission, event, occurrence, or non-occurrence prior
to the date Employee signs this Agreement arising out of or in any way related
to Employee’s employment with Employer.  This release includes but is not
limited to any claims under any federal, state, or local laws prohibiting
discrimination in employment, including Title VII, the Age Discrimination in
Employment Act, and the Americans with Disabilities Act; based upon any
employment agreement, severance plan, compensation plan, or change in control
agreement; based upon any alleged legal restriction on Employer’s right to
terminate its employees; and based upon any obligations under WARN or ERISA. 
This Agreement shall not affect Employee’s entitlement to receive any 401(k),
stock option, or pension benefits that have vested as of the Separation Date. 
Anything to the contrary notwithstanding in this Agreement or the Employment
Agreement, nothing herein shall release Employer from any claim or damages based
on any right Employee may have to enforce this Agreement or the Employment
Agreement.

 

4.      Employee agrees that for a period of twenty-four (24) months from the
Separation Date he will refrain from working for or consulting in any way for
any of Employer’s competitors in the retail banking or mortgage-lending
industry.

 

5.      Employee agrees that information not generally known to the public to
which Employee has been or will be exposed as a result of Employee's employment
by Washington Mutual is confidential information that belongs to Washington
Mutual. This includes information developed by Employee, alone or with others,
or entrusted to Washington Mutual by its customers or others.  Washington
Mutual's confidential information includes, without limitation, information
relating to Washington Mutual's trade secrets, know-how, procedures, purchasing,
accounting, marketing, sales, customers, clients, employees, business strategies
and acquisition strategies.  Employee will hold Washington Mutual's confidential
information in strict confidence and will not disclose or use it except as
authorized by Washington Mutual. or (i) in the ordinary course of Employee’s
employment, (ii) when disclosure is required by law or by any court, arbitrator,
or administrative or legislative body (including any committee thereof) with
apparent jurisdiction to require such disclosure, (iii) with respect to any
litigation, arbitration, or mediation involving this Agreement or Employee’s
employment with Washington Mutual, provided that such confidential information
not become part of any public record and will be used only in a way that will
preserve its confidentiality and (iv) if such information becomes generally
known to the public other than due to Employee’s violation of this paragraph.

 

 

Page 14 of 17

--------------------------------------------------------------------------------

 

 

6.      Employee agrees that for twenty-four (24) months after the Separation
Date, Employee will not directly or indirectly be knowingly involved in (a)
soliciting any employee or contractor to leave his or her employment or
terminate his or her contract relationship with Employer, or (b) hiring any
employee or contractor who, at the time of hiring or during the three month
period before the hiring, was an employee of Employer.  In addition, Employee
will not (a) disclose to any third party the names, backgrounds or
qualifications of any of Employer’s employees or contractors, or otherwise
identify them as potential candidates for employment except as authorized by
Employer or as required by law, or (b) personally or through any other person
approach, recruit, interview or otherwise solicit employees or contractors of
Employer to work for any other employer or to reduce their relationship with
Employer.  Notwithstanding the foregoing, Employee shall not be prohibited from
soliciting employment of, or hiring, any such employee or contractor if such
employee’s employment or contractor’s relationship was previously terminated by
Employer.

 

7.      Employee, upon reasonable notice and with due consideration for his
other business and personal commitments, agrees to fully and reasonably
cooperate with Employer with respect to business issues, claims, administrative
charges, and litigation related to matters concerning Employer about which
Employee had knowledge (or should have had knowledge).  This would include, but
not be limited to, responding to questions, providing information, attending
meetings, depositions, administrative proceedings, and court hearings, and
assisting Employer, its counsel and any expert witnesses.  In connection
therewith, Employee will be compensated at the rate of $300 per hour for such
services and Employer will reimburse any actual and reasonable expenses
necessarily incurred by Employee in complying with this obligation.  Unless
otherwise required by law or by an order of a judicial, legislative, or
administrative entity with apparent jurisdiction, Employee agrees not to
communicate with any party, its legal counsel, or others adverse to Employer in
any pending or threatened claims, charges, or litigation except through legal
counsel designated by Employer, provided, however, that Employee shall be
entitled to communicate with his own counsel with respect to any such matter. 

 

8.      Should Employee receive notice of a subpoena or other attempt to
communicate with or obtain information from Employee in any way relating to
Employer or its business interests, Employee agrees to notify Employer’s Senior
Vice President and Associate General Counsel, Litigation, and to provide a copy
of any such subpoena or request within two (2) business days of receipt of such
notice, and not to provide any such information except through counsel
designated by Employer unless compelled to do so by court order after Employer
has had an opportunity to raise and resolve any objections.

 

 

Page 15 of 17

--------------------------------------------------------------------------------

 

 

9.        Employee agrees that, as a condition of and before receiving the
separation pay and other benefits described in this Agreement, he will return to
Employer all of Employer’s property, including all physical property (laptop
computers, cellular phones, personal digital assistants, computer disks, access
cards, etc.) as well as any and all documents, data, plans, or other
information, whether on paper or in electronic form, provided that Employee may
retain personal calendars, personal correspondence and rolodexes, such materials
as Employee reasonably believes are required for tax purposes and copies of
plans, programs, and agreements related to his employment.

 

10.    Employee represents that he has not filed any claim against Employer or
any of the individuals or entities released in paragraph 3, and agrees that he
will not do so at any time in the future concerning any of the claims released
in this Agreement.

 

11.    Employee agrees and covenants that he will not directly or indirectly,
publicly or privately disparage Employer or any of its subsidiaries, affiliates,
employees, officers, directors, business partners, methods, services, or
products, and Employer agrees to direct up to ten employees designated by
Employee not to publicly or privately disparage Employee.  Notwithstanding the
foregoing, nothing in this paragraph shall prevent Employee from making any
truthful statement to the extent (i) necessary with respect to any litigation,
arbitration, or mediation involving this Agreement or (ii) required by law or by
any court, arbitrator, mediator, or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order such
person to disclose such information.

 

12.    Employee and Employer shall cooperate to coordinate appropriate internal
and external communications concerning Employee’s separation from employment and
to designate individuals to whom reference requests shall be directed.  Employer
shall have final approval on all communications issued by Employer with respect
to Employee’s separation from Employer.

 

13.    Employee understands and acknowledges the significance and consequences
of this Agreement and agrees that it is voluntary, and that he is not signing as
a result of any coercion.  Employee has been encouraged to seek the advice of an
attorney and, to the extent desired, has availed himself of that opportunity. 
Employee acknowledges that he has been given at least twenty-one (21) days after
receipt of this Agreement during which to consider it.

 

14.    Employee understands and acknowledges that he has seven (7) days after
signing this Agreement in which to revoke it.  This Agreement will become
effective after that period has expired.

 

15.    This Agreement is binding on and shall inure to the benefit of the
parties and to those individuals and entities released in paragraph 4, as well
as to all of their heirs, successors, and assigns.

 

16.    The interpretation of this Agreement shall be governed by the laws of the
State of Washington.  If any of the provisions of the Agreement is held to be
invalid or unenforceable, the remaining provisions will nevertheless continue to
be valid and enforceable to the fullest extent permitted by law. 

 

 

Page 16 of 17

--------------------------------------------------------------------------------

 

 

17.    In the event of any dispute concerning the validity, interpretation,
enforcement or breach of this Agreement or in any way related to Employee’s
employment by Employer or the Separation of such employment, the dispute shall
be resolved by arbitration within King County, Washington, and the parties waive
their right to trial by jury.  Employee and Employer will submit the dispute to
a mutually acceptable arbitration service, or, if they cannot agree to an
arbitration service, the dispute will be submitted to the American Arbitration
Association.  The procedural rules of the selected arbitration service shall
apply, provided that during the time the arbitration proceedings are ongoing,
Employer will advance any required administrative and/or arbitration fees.  Each
party shall bear his or its own attorney’s fees, costs, and expenses.  Judgment
upon any arbitration award may be entered and enforced by any state or federal
court having jurisdiction.

 

18.    This Agreement represents and contains the entire understanding between
the parties in connection with its subject matter, and supersedes any prior
written or oral agreements or understandings.  No modification or waiver of any
provision of this Agreement shall be valid unless in writing and signed by
Employee and an Executive Vice President of Employer.  Employee acknowledges
that in signing this Agreement he has not relied upon any representation or
statement not set forth in this Agreement made by Employer or any of its
representatives.

 

 

 

Washington Mutual, Inc. Employee     By__________________________
  ______________________________
[Name]     Its__________________________           Date________________________
Date________________________

 

 

 


 

 

Page 17 of 17

--------------------------------------------------------------------------------

 

 

 

December 20, 2004

Steve Rotella
7 Independence Court
Madison, NJ  07940-2366



Dear Steve,

Congratulations! On behalf of Washington Mutual, I am pleased to offer you the
position of President and Chief Operating Officer. We expect that you will start
on or before January 10, 2005 in our Seattle offices. This letter outlines the
terms of your new position.

Compensation
Your starting salary will be $900,000.00.

At Washington Mutual we've made pay for performance the foundation of our
compensation strategy. One of the ways that we reward top performers is through
our bonus program. Your annualized bonus target for 2005 will be $2,500,000.00.
The bonus you actually receive will be based on Company's performance on certain
key performance measures. Your 2005 bonus will be paid during the first quarter
of 2006 and is guaranteed to be not less than $2,000,000.00. Beginning in 2006,
your target bonus will be determined pursuant to the terms of the Company’s
Leadership Bonus plan. Of course, Washington Mutual reserves the right to change
the bonus plan at any time.

Special Signing Bonus
Upon starting with the company, you will be paid a one time cash payment of
$2,600,000.00 on the first regular pay cycle following your first day of
employment.

Special Equity
Effective upon your start date, you will receive a one-time award of 220,000
restricted shares of Washington Mutual, Inc. common stock under the Equity
Incentive Plan.  The restrictions against selling or transferring these shares
will lapse as outlined below.

 

40% of the shares vest on 7/31/05
35% of the shares vest on 1/31/06
25% of the shares vest on 1/31/10



 

 

Page 1 of 4

--------------------------------------------------------------------------------

WaMu Equity
WaMu Equity is an important part of your total rewards package. As a valued
member of our leadership team, you will participate in the January 2005 equity
grant cycle with an award of stock options, restricted stock and performance
shares at a level commensurate with your position in the organization.  You will
also participate, at a level commensurate with your position, in any new
incentive stock or incentive compensation plan that Washington Mutual may adopt.
 
Benefits
We currently offer both a 401(k) plan (“WaMu Savings”) and a cash balance
pension plan (“WaMu Pension”). WaMu Savings allows you to save for retirement by
contributing a percentage of your salary to the plan on a pretax basis. You are
eligible to join WaMu Savings on the first day of the month following your date
of hire. Washington Mutual matches your pretax contributions to WaMu Savings
effective the first day of the month after you have completed twelve months of
service. The matching contribution is currently 100% on the first 3% of your
pretax contributions of your eligible compensation, and 50% on the next 2% of
your pretax contributions of your eligible compensation. You will be immediately
vested in any matching contributions. You are eligible for benefit accruals
under the WaMu Pension on the first day of the quarter following your one year
anniversary. Washington Mutual reserves the right to amend or terminate these
plans at any time.

You will also be enrolled in the Supplemental Executive Retirement Plan and
Executive Targeted Replacement Income Plan as well as eligible for participation
in the Deferred Compensation Plan.  Detailed explanations of these plans will be
provided under separate cover.

You will be eligible for perquisites that are available to senior executives of
Washington Mutual.

The Washington Mutual Flexible Benefit Program offers many choices, including
medical and dental coverage, that allow you to create a benefits package
tailored to your needs. Your flexible benefits are effective the first day of
the month following your first 10 days of service with us. Within 30 days after
your start date, you should receive a Flexible Benefits enrollment packet with
instructions. If you have any questions in the meantime, we have an employee
benefits helpdesk to assist you at (866) 492-6847.

Relocation
Washington Mutual offers a comprehensive relocation package. A complete overview
of the relocation benefits will be provided under separate cover.  If you
voluntarily terminate employment within 12 months of your start date, you agree
to repay the entire relocation benefit.
 

 

Page 2 of 4

--------------------------------------------------------------------------------

 

 


Employment Agreement
Concurrently herewith, we are entering into an employment agreement.

Additional Provisions
When you accept our offer, you will be employed at will, meaning that either you
or the Company may terminate our relationship at any time for any reason,
without cause or advance notice but subject to your rights under the employment
agreement. No representations to the contrary are effective unless in writing
and approved by the Board of Directors.

This offer of employment is contingent, in part, on the following conditions:

 * The results of your background check and reference check
 * Acceptance for bonding
 * Confirmation of your employment and education history
 * Proof of your legal right to work in the United States
 * Completion of Washington Mutual's Binding Arbitration Agreement (enclosed)
   and your agreement to resolve eligible job related concerns through
   Washington Mutual's Dispute Resolution Process (DRP).


If you agree to the terms of this offer please indicate so by signing this
letter. The signed original should be returned to me at 1201 3rd Ave, WMT1601,
Seattle, WA 98101.

We have enjoyed getting to know you through the interview process and look
forward to your joining Washington Mutual. I look forward to a great future for
you and the company. If you have any questions please do not hesitate to contact
me at 206.490.1507.
 

Sincerely,




 

/s/ Daryl D. David
Daryl D. David
Executive Vice President

Human Resources






 

Page 3 of 4

--------------------------------------------------------------------------------

 

 

 

 

Acceptance
I accept employment with Washington Mutual according to the terms set forth in
the employment agreement and this offer letter.

I also agree that, if I voluntarily terminate my employment within 12 months of
my start date, I will repay the full amount of any relocation benefit, and, to
the extent allowed by law, I authorize Washington Mutual to withhold any such
amount from my final pay.


/s/ Stephen J. Rotella
Signature


12/20/04
Date

 

 

Page 4 of 4

 